Citation Nr: 0305885	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  96-08 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
March 1970.

In September 1991 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied the 
veteran's claim seeking entitlement to service connection for 
post traumatic stress disorder.  The RO notified the veteran 
of the adverse decision concerning his claim, and he was also 
informed of his appellate and procedural rights, but he did 
not initiate an appeal of the RO's decision.  Because a 
timely appeal of the RO's September 1991 decision was not 
submitted, such decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).

In a June 1993 rating decision the RO denied the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for PTSD on the basis that 
new and material evidence had not been presented.  The RO 
again notified the veteran regarding their adverse decision, 
and he was also informed of his appellate and procedural 
rights, but he did not file an appeal.  Consequently, the 
RO's June 1993 rating decision became the most recent final 
denial of the veteran's claim seeking entitlement to service 
connection for post traumatic stress disorder.  Id.

Thereafter, by way of a May 2002 Board decision, the 
veteran's disallowed claim for PTSD was reopened on the basis 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (the Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.)  New and material evidence having been 
submitted in May 2002, the Board will now address the merits 
of the veteran's claim for entitlement to service connection 
for PTSD.

The veteran appeared at a personal hearing before the RO in 
August 1996.  The veteran also provided personal testimony at 
a September 2001 hearing before the undersigned Veterans Law 
Judge.  At the time of this particular hearing, the veteran 
submitted numerous VA medical records dated from 1995 to 1997 
and numerous records from the Georgia Department of 
Corrections dated from 2000 to 2001.  The veteran waived RO 
consideration of this evidence.  See e.g., 67 Fed. Reg. 3, 
099, 3,105 (Jan. 22, 2002) (effective February 22, 2002, 
38 C.F.R. § 20.1304 was revised by removing the requirement 
for a written waiver of RO consideration prior to review of 
the evidence submitted directly to the Board.)

In addition, a review of the information and evidence of 
record appears to indicate that the matter of entitlement to 
a total disability rating based on individual unemployability 
(TDIU), due to a service-connected disability, has been 
reasonable raised by the record.  (See Report of Compensation 
and Pension Examination for Mental Disorders, dated September 
2002).  As such, this matter is referred to the RO for 
appropriate action.  See Douglas v. Derwinski, 1 Vet. App. 
435, 438-39 (1992) (the Board is required to consider all the 
issues that have been reasonably raised by the record.)


FINDINGS OF FACT

1.  There is credible supporting evidence indicating the 
veteran was involved in an in-service April 1969 jeep 
accident.

2.  The veteran has been diagnosed with PTSD, and symptoms of 
this condition have been medically attributed to the 
veteran's in-service jeep accident and the fear stemming 
therein.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, PTSD 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1996), 
as amended by 38 C.F.R. § 3.304(f) (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002). 

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking entitlement to service connection for PTSD, the 
veteran has received the degree of notice which is 
contemplated by law.  In September 1991, the veteran was 
initially provided with a copy of the RO's rating action 
which first denied his claim  Thereafter, by way of a June 
1993 rating decision and subsequent Statements of the Case, 
Supplemental Statements of the Case, and a May 2002 Board 
decision, all of which were also provided to the veteran, 
detailed notice was rendered regarding the particular 
evidence needed to substantiate his claim in accordance with 
old and new (post-March 7, 1997) VA regulations governing 
service connection for PTSD.  The veteran likewise received 
notice regarding the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  
In addition, the veteran and his representative were sent a 
VA letter, dated in August 2002, which discussed VA's duty to 
notify the veteran about what information and evidence was 
needed to grant the benefit sought, and what the evidenced 
needed to show in order to establish service connection.  By 
that same letter, the veteran and his representative were 
specifically notified of the information and evidence that VA 
would obtain, the evidence that the veteran was expected to 
provide, and that the veteran was ultimately responsible for 
providing the evidence needed to support his claim.  Finally, 
by way of correspondence dated in November 2002 the veteran 
was put on notice that VA had obtained a copy of his 
September 2002 examination report acquired as the result of 
the Board's development of his claim for entitlement to 
service connection for PTSD.  See 38 C.F.R. §§ 19.9(a)(2), 
20.903 (2002).  A copy of the September 2002 examination was 
enclosed with the same referenced letter, and the veteran was 
informed that he could submit additional evidence and/or 
argument relevant to this issue within 60 days from the date 
of VA's letter.  In response, the veteran's representative 
has submitted a supplemental brief dated in November 2002, 
and the veteran has submitted correspondence accompanied by a 
copy of his last mental health progress note dated November 
2002.  38 C.F.R. § 20.1304 (2002).  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating his claim for service 
connection.  First, the RO made reasonable efforts to develop 
the record in that the veteran's service medical records were 
obtained and associated with the claims folder.  Following 
the receipt of the veteran's claim in-service stressors, both 
the RO and the Board have attempted to verify such stressors.  
In September 2002 the veteran was provided with a VA 
psychiatric examination, and a copy of the examination report 
is of record.  Lastly, in August 1996 the veteran provided 
personal testimony before the RO.  In September 2001 he was 
again afforded the opportunity to provide personal testimony 
before the undersigned Veterans Law Judge.  Thus, the Board 
is satisfied that all facts pertinent to the veteran's claim 
for service connection for PTSD have been properly developed.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
ready for appellate review.

II.  Service Connection.

In general, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.304(f), VA has set 
forth more detailed requirements for the establishment of 
service connection for PTSD.  Moreover, the Board notes, that 
the requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) were changed, effective March 7, 1997.  

In the instant case, the Board notes that the veteran filed 
his formal claim seeking entitlement to service connection 
for PTSD prior to March 1997.  Thus, given the fact that this 
case is currently pending before the Board, and in light of 
the fact that the regulations regarding service connection 
for PTSD changed effective March 7, 1997, it is the Board's 
determination that the veteran's claim of entitlement to 
service connection for PTSD must be evaluated under both the 
old and new regulations in order to determine which version 
is most favorable to him.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 

The Board observes that the 1997 statutory requirements for 
the satisfaction of "credible supporting evidence" 
necessary to establish that a claimed in-service stressor 
occurred were essentially the same as they are today.  
Compare 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d)(f) (1997), with 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d)(f) (2002).  That is to say, where combat 
is verified through recognized military citations or other 
supportive evidence, the veteran's lay testimony regarding 
claimed stressors must be accepted as conclusive as to their 
actual existence, and no further development for 
corroborative evidence will be required provided that 
veteran's testimony is satisfactory, that is credible and 
consistent with circumstances, conditions, and hardships of 
service.  Id.; see also Collette v. Brown, 82 F.3d 389, 393 
(1996) (holding "satisfactory or other evidence" under 
38 U.S.C.A. § 1154(b) means "credible evidence."); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  

In the instant case, the veteran has alleged among several 
claimed in-service stressors that while serving in Vietnam, 
he was involved in an April 1969 jeep accident which was so 
traumatic that it precipitated his current PTSD symptoms, to 
include nightmares and flashbacks.  According to the 
veteran's recollection, when his vehicle overturned his body 
was thrown amongst dead Vietnamese corpses.  The veteran 
alleges that he was then fearful that the enemy would kill 
him as he waited for help.  

Based on a review of the evidentiary record, there is 
credible supportive evidence indicating that the veteran was 
in fact involved in a vehicle accident while serving in 
Vietnam.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(d)(f).  
Service medical records dated in May 1969 indicate that the 
veteran received medical treatment for injuries sustained in 
the accident.  A Report of Investigation, also dated in May 
1969, describes the accident as having occurred in the line 
of duty on April 28, 1969.  

While the record clearly supports the occurrence of the 
veteran's alleged in-service vehicle accident, the evidence 
is equivocal regarding the circumstances and conditions 
surrounding the accident and whether or not such 
circumstances were consistent with the veteran's hardships of 
service in Vietnam.  As reported by the veteran during his 
September 2002 examination, a few days prior to his accident, 
there had been a battle of some proportion in the area where 
he crashed.  Bodies of the Vietnamese killed in the action 
were subsequently placed along the road, and the bodies 
became bloated.  According to the veteran, his vehicle 
accident was primarily stressful due to the extreme fear he 
felt as the result of having been thrown out of the vehicle 
among the dead Vietnamese corpses, and the fear he had that 
the enemy would come and kill him as he awaited for help to 
be rendered.  At the time of his most recent September 2002 
examination, the veteran also reported that it was his guess 
that a sniper bullet had struck the tire of his vehicle thus, 
causing the jeep to veer to the right and roll over throwing 
him and his comrade from the vehicle.  

As noted in the May 1969 Report of Investigation, when the 
referenced vehicle accident occurred, the veteran had been 
driving the First Sergeants vehicle to the village of Long 
Thanh for the purpose of dropping off Vietnamese workers used 
by his unit.  On the return trip, the veteran attempted to 
pass a civilian vehicle and swerved off the right hand side 
of the road at a sharp angle.  The vehicle subsequently 
overturned three times injuring both occupants.  It was noted 
that the veteran became unconscious as the vehicle came to 
rest.  It was the opinion of the investigating officer that 
excess speed and lack of control of the vehicle, along with 
possession of narcotics, contributed to the overall accident.  
Thus, under 38 C.F.R. § 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
veteran.  A reasonable doubt is one which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, in 
resolving all reasonable doubt in favor of the veteran, the 
Board determines the veteran has properly put forth credible 
evidence that his claimed in-service stressor occurred as 
required under 38 C.F.R. § 3.304(f).

Moreover, based on the veterans' September 2002 psychiatric 
evaluation, the Board finds that the medical evidence of 
record supports a finding that the veteran carries a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
which has been attributed to his Vietnam service.  In light 
of both the veteran's PTSD diagnosis and the resolution of 
doubt which favorably indicates there is credible evidence 
which is consistent with the conditions and circumstances in 
Vietnam as described by the veteran, the Board determines 
that entitlement to service connection for PSTD is warranted 
under 38 C.F.R. § 3.304 (2002). 


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

